DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 11-13 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/4/2021.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites “wherein a first component of the at least two components forms the contact surface, and wherein the first component is surrounded by the polyetheretherketone”. However claim 14 which is the parent claim of claim 16 recites “wherein the contact surface includes a polyetheretherketone”. It is unclear how the first component can be the contact surface, which must include the polyetheretherketone, but also be surrounded by the same polyetheretherketone. The examiner is interpreting 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 and 14-16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Torres (US 20180272575 A1).
	With respect to claim 1, Torres teaches an injection molding tool, comprising: a base carrier configured to accommodate an insert component (P0011, P0027, P0030, Figs. 2A-2C ), wherein at least one part of the base carrier forms a contact surface with the insert component after it has been inserted into the base carrier (element 2 or 3, Figs. 1-2), and wherein at least the contact surface includes a high-temperature material (sealing system 5, P0036, made of PEEK, P0039-P0040).
(P0019, P0024, P0025).
	With respect to claim 3, Torres further teaches wherein the base carrier comprises at least two components that can be connected to each other, one of which is the part (sealing system 5 and rest of element 2 forming the solid rigid mold. P0034-P0036), and wherein the part is made of the high- temperature material (sealing system 5, P0036, made of PEEK, P0039-P0040).
	With respect to claim 4, Torres further teaches wherein the high-temperature material features a predetermined thickness (uniform thickness shown in Figs. 2A-2C, P0040).
	With respect to claim 5, Torres further teaches wherein the high-temperature material is polyetheretherketone (PEEK) (sealing system 5, P0036, made of PEEK, P0039-P0040).
	With respect to claim 14, Torres teaches an injection molding tool, comprising: a base carrier (sealing system 5, P0036, made of PEEK, P0039-P0040); and an insert component (insert 9, P0036), wherein the base carrier forms a contact surface (sealing system 5, P0036, made of PEEK, P0039-P0040), wherein the insert component abuts the contact surface after it has been inserted into the base carrier (Figs. 2A-2C), and wherein the contact surface includes a polyetheretherketone (PEEK) (sealing system 5, P0036, made of PEEK, P0039-P0040).
	With respect to claim 15, Torres further teaches wherein the contact surface is fully formed by the polyetheretherketone (sealing system 5, P0036, made of PEEK, P0039-P0040, Figs. 2A-2C).
(Figs. 1-2, sealing element 6’ and mold wall 7), wherein a first component of the at least two components forms the contact surface (sealing element 6’ supports and is surrounded by deformble surface 6), and wherein the first component is surrounded by the polyetheretherketone (inner wall of sealing element 6’ is surrounded by deformable surface 6),).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20020187271 A1, US 5699835A, and US 20050067599 A1 all teach similar insert molding techniues with PEEK-based sealing elements.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE WALKER BRADY whose telephone number is (571)270-5128.  The examiner can normally be reached on 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/G.W.B./Examiner, Art Unit 1741                                                                                                                                                                                                        

/ALISON L HINDENLANG/Supervisory Patent Examiner, Art Unit 1741